10-5013-ag
    Wu v. Holder
                                                                                  BIA
                                                                           Mulligan, IJ
                                                                          A094 939 275
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 25th day of October, two thousand eleven.
    PRESENT:
             JOSÉ A. CABRANES,
             DEBRA ANN LIVINGSTON,
             GERARD E. LYNCH,
                  Circuit Judges.
    _______________________________________

    PING WU,
                   Petitioner,

                   v.                                      10-5013-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Michael Brown, New York, NY.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Daniel E. Goldman, Senior
                                  Litigation Counsel; Jem C. Sponzo,
                                  Trial Attorney, Office of
                                  Immigration Litigation, U.S.
                                  Department of Justice, Washington,
                                  DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Ping Wu, a native and citizen of the People’s Republic

of China, seeks review of the November 30, 2010, order of

the BIA affirming the August 31, 2009, decision of

Immigration Judge (“IJ”) Thomas J. Mulligan denying his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).     In re Ping

Wu, No. A094 939 275 (B.I.A. Nov. 30, 2010), aff’g     No. A094

939 275   (Immig. Ct. N.Y. City Aug. 31, 2009).   We assume

the parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as supplemented by the BIA.     See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    “We review

the agency's factual findings, including adverse credibility

determinations, under the substantial evidence standard,

treating them as ‘conclusive unless any reasonable

adjudicator would be compelled to conclude to the

contrary.’”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165 (2d

Cir. 2008) (quoting 8 U.S.C. § 1252(b)(4)(B)).    “When

                              2
evaluating credibility determinations for substantial

evidence, we afford particular deference to the IJ,” and

“[w]here the IJ's adverse credibility finding is based on

specific examples of inconsistent statements or

contradictory evidence, a reviewing court will generally not

be able to conclude that a reasonable adjudicator was

compelled to find otherwise.”       Id. at 165-66 (internal

quotation marks and ellipsis omitted); see also

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    The agency’s adverse credibility determination is based

on substantial evidence, given the inconsistencies in Wu’s

testimony, his credible-fear interview, and the testimony of

his witness, and in light of the IJ’s demeanor finding.         As

the agency found, while Wu testified that he suffered two

incidents of harm in China – an arrest and beating in 2002

and an attempted arrest in 2006 – he failed to mention the

2002 incident during his credible-fear interview.       See 8

U.S.C. § 1158(b)(1)(B)(iii) (providing that an adverse

credibility determination may be based on “the consistency

between the applicant’s or witness’s written and oral

statements . . . , and any inaccuracies or falsehoods in

such statements, without regard to whether an inconsistency

. . . goes to the hear of the applicant’s claim.”).

                                3
    The agency was not compelled to accept Wu’s explanation

that he had failed to mention the 2002 arrest because he had

not been asked about harm he suffered due to his support of

Falun Gong and because he had not considered arrest by a

village committee to constitute an arrest.     In addition to

being asked questions about arrest, Wu was asked whether he

had any other reason to fear being returned to China.

Accordingly, the agency did not need to credit his

explanations for his inconsistent statements; they were not

explanations that would compel a reasonable factfinder to

accept them.   See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

Cir. 2005).

    The IJ’s adverse credibility determination is further

supported by an inconsistency, albeit a minor one, between

Wu’s and his witnesses’s testimony.     See 8 U.S.C.

§ 1158(b)(1)(B)(iii).     The IJ’s demeanor finding also

provides additional support for the adverse credibility

determination, as the IJ found that on several occasions,

supported by the record, Wu paused before responding to

questions and appeared to be testifying from a script rather

than actual experience.     See Dong Gao v. BIA, 482 F.3d 122,

126-27 (2d Cir. 2007) (providing that this Court grants

“particular deference” in applying the substantial evidence

                                4
standard to credibility findings based on demeanor).

    After concluding that the IJ “had cogent reasons for

distrusting the veracity of [Wu’s] claim of past

persecution,” the BIA noted that “[a]t a minimum, the [IJ]

was justified in mandating [Wu’s] presentation of additional

corroboration for the specific facts of his claim.”     The

BIA’s finding was reasonable, as an asylum applicant’s

failure to corroborate his testimony may bear on his

credibility, “because the absence of corroboration in

general makes an applicant unable to rehabilitate testimony

that has already been called into question.”    See Biao Yang

v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007); Chuilu Liu v.

Holder, 575 F.3d 193, 198 n.5 (2d Cir. 2009).   Contrary to

Wu’s argument, the agency does not first need to identify

the particular pieces of missing, relevant evidence, and

show that this evidence was reasonably available to the

applicant, before relying on a lack of corroboration to

support an adverse credibility finding.   See Xiao Ji Chen v.

U.S. Dep’t of Justice, 471 F.3d 315, 341 (2d Cir. 2006).

Moreover, the agency did not err in declining to give

significant weight to the statements Wu provided from his

family and friends.   See id. at 342 (the weight afforded to

an applicant’s evidence in immigration proceedings lies

                              5
largely within the discretion of the agency).

    Given Wu’s inconsistencies, demeanor, and lack of

corroboration, substantial evidence supports the agency’s

adverse credibility determination.   Accordingly, the agency

did not err in denying Wu’s applications for asylum,

withholding of removal, and CAT relief, as those claims were

all based on the same factual predicate.   See Paul v.

Gonzales, 444 F.3d 148, 155-56 (2d Cir. 2006); Xue Hong Yang

v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

    The agency also reasonably found that Wu did not

demonstrate eligibility for relief based on his testimony

and photographs of his practice of Falun Gong and

participation in a demonstration in the United States

because Wu did not present any evidence indicating that the

Chinese government was aware or likely to become aware of

those activities.   See Jian Xing Huang v. INS, 421 F.3d 125,

129 (2d Cir. 2005) (holding that a fear of future

persecution is not objectively reasonable if it lacks “solid

support” in the record and is merely “speculative at best”);

Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008)

(holding that to show an objectively reasonable fear of

future persecution, an applicant must establish that he

would be singled out for persecution or that there was a

                              6
pattern or practice of persecution of similarly-situated

individuals).

    For the foregoing reasons, the petition for review is

DENIED. As we have completed our review, any stay of removal

that the Court previously granted in this petition is

VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             7